                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ALICIA C. FOX,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-192

        v.

 CUMMINS, INC.; and KELLY SERVICES,
 INC.,

                Defendants.


                                            ORDER

       Pursuant to the Plaintiff Alicia Fox (“Plaintiff”) and Defendant Kelly Services Inc.’s

(“Defendant” or “KSI”) Joint Stipulation To Submit Claims Against KSI To Binding Arbitration

And To Stay the Action filed on January 8, 2020, and for good cause shown, the Court ORDERS:

       1. Plaintiff Alicia Fox to submit to final and binding arbitration the claims against

Defendant Kelly Services, Inc., which are set forth, or that could have been asserted, in Plaintiff’s

Complaint in this Action, pursuant to the terms of the parties’ agreement to arbitrate;

       2. This action as to Kelly Services will be STAYED until the final determination of the

arbitration proceedings; and

       3. The Court shall retain jurisdiction over this action as to KSI to (a) enforce the terms of




                                                 1
this stipulation; and (b) entertain any statutory proceedings to confirm, correct, or vacate any

arbitration award.

       SO ORDERED, this 21st day of February, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               2
